Citation Nr: 1713822	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an effective date prior to October 18, 2006, for the award of a 70 percent disability rating for major depressive disorder.

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
With regard to the claim for an earlier effective date, the Veteran was awarded a 30 percent rating for major depressive disorder in December 2004. He filed a timely notice of disagreement with regard to that issue, but his substantive appeal (VA Form 9) was not received until October 18, 2006. Finding that the 60 day period to file had passed, the RO considered the Veteran's substantive appeal as a claim for an increased rating, and subsequently awarded the Veteran a 70 percent evaluation for major depressive disorder from October 18, 2006. The Veteran filed a notice of disagreement with regard to the effective date of the increased rating. On appeal, the Board found that such correspondence should also be construed as a notice of disagreement with the determination of untimeliness of the VA Form 9. As such, the Board remanded the issue of whether the VA Form 9 was timely for issuance of a statement of the case (SOC), and also remanded the inextricably intertwined issue of the effective date of the 70 percent evaluation. The Board specified that the timeliness issue should not be certified to the Board unless the Veteran filed a substantive appeal with regard to that issue. The RO provided an SOC with regard to the timeliness issue in August 2016, but the Veteran failed to file a Form 9 as to that issue. Thus, the specific issue of the timeliness of the VA Form 9 is not presently before the Board.

Also in May 2015 the Board remanded the issue of entitlement to a compensable rating for hearing loss for further evidentiary development. 

Both issues have now been returned to the Board for further appellate action. 

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is factually ascertainable that the Veteran's service-connected major depressive disorder had increased in severity such that it was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as early as January 4, 2006, but not before that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of January 4, 2006, but no earlier, for the award of a 70 percent rating for major depressive disorder are met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105, 3.151, 3.155, 3.156, 3.157, 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In the instant case, the only issue currently decided is the Veteran's challenge of the effective date of the assignment of a 70 percent rating for major depressive disorder. When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007). Nevertheless, May 2007 correspondence from the RO provided the Veteran with notice applicable to the assignment of effective dates.

The RO has also obtained all available pertinent evidence, including VA treatment records, the reports of VA examinations and service treatment records. The Veteran has not identified any additional pertinent evidence. The Veteran is not prejudiced by the Board proceeding with appellate review.

Analysis 

In support of his claim for an earlier effective date, the Veteran argues that his VA Form 9 should be considered timely, that his December 2004 VA psychiatric examination was inadequate, and that his major depressive disorder symptomatology was sufficiently severe to warrant a higher rating prior to October 18, 2006. 

As explained above, the issue of the timeliness of the VA Form 9 is not before the Board. With regard to the adequacy of the December 2004 VA examination, the December 2004 rating decision which relied on that examination became final as the Veteran did not timely perfect his appeal of that decision. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. A final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105. See 38 C.F.R. §§ 3.104 (a), 3.105(a). A motion for revision of this rating decision has not been filed.   

Rather, the Board's consideration is limited to whether an earlier effective date is warranted for the grant of the increased rating. The effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim. Further, if the increase occurred after the date of claim, the effective date will be the date of increase. 38 U.S.C.A. § 5110 (b)(2),(3); 38 C.F.R. § 3.400(o)(1),(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998). 

Again, as the Veteran's substantive appeal was found to be untimely, his October 18, 2006 Form 9 was construed as a claim for increased rating. Accordingly, the RO assigned an effective date for the grant of increase on the date of the claim. The Veteran has not argued that he submitted a claim for increased rating for major depressive disorder any earlier than October 18, 2006. Briefly, however, the Board will consider whether any correspondence or other record could be construed as such an earlier claim. 

In this regard, the Board notes that Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought. See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999). VA must liberally construe all documents filed by a claimant. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991). While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised. Brannon v. West, 12 Vet. App. 32 (1998).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1 (p). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). 

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits. In particular, VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2014); see Servello v. Derwinski, 3 Vet. App. 196 (1992). A VA report of examination or hospitalization or evidence from a private physician or layman may also be accepted as an informal claim for benefits. 38 C.F.R. § 3.157. When a Veteran has previously been granted service connection for a disability, the date of outpatient treatment at a VA facility may be accepted as the date of receipt of an informal claim if a formal claim specifying the benefit sought is received within one year of that date. 38 C.F.R. §§ 3.155 (a), 3.157(b).

The Board cannot find that a claim for increased rating was received any earlier than October 18, 2006, and the Board confirms that such date must be considered the date of the claim for increase here.

Therefore, the Veteran's contention of entitlement to an earlier effective date depends on whether the increase in severity of disability, which warranted a 70 percent evaluation, was "factually ascertainable" at any point within one year prior to October 18, 2006. See 38 U.S.C.A. § 5110 (b)(2),(3).

The September 2007 rating decision which granted a 70 percent rating for major depressive disorder, relied on the report of a June 2007 VA psychiatric examination. Specifically, the RO noted that the VA examiner described the Veteran's condition as "serious" in terms of social and/or occupational impairment of functioning. In particular, the examination identified symptoms such as suicidal ideation, restricted affect, depression, dysphoric mood, no energy or motivation, feelings of helplessness, hopelessness and worthlessness, lack of close friends, difficulty concentrating, below-average short-term memory, and increased appetite.  

In the year prior to the October 18, 2006 effective date, the Veteran submitted lay testimony together with various medical articles in support of his claim. Specifically, in December 2005 the Veteran submitted medical articles detailing the nature of panic disorder and anxiety, but such articles contained no personal medical information pertaining to the Veteran's condition. Similarly, certain VA treatment records during the pertinent period indicate diagnoses of depression, but were silent as to severity or symptomatology. 

In a correspondence dated January 4, 2006, the Veteran submitted a completed, self-administered depression questionnaire. By way of such questionnaire, the Veteran indicated, among other things, that he had thoughts of killing himself, or thought he might be better off dead "somewhat," felt sad, low, blue or unhappy "a lot," felt useless or believed himself to be a failure "moderately," felt unmotivated or found it difficult to do things "a lot," had lost interest in other people or usual activities "a lot," and felt tired much of the time "a lot." The Veteran also indicated that the sum of his scores on this informal questionnaire signaled "severe depression." 

The Board notes that the Veteran is competent to report such symptomatology. However, subjective lay reports are not generally construed as highly probative evidence of the severity of a service-connected psychiatric disorder; as such a question is one which is complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). However, here the June 2007 VA examination characterized the Veteran's major depressive disorder as serious in terms of social and occupational impairment, based on symptoms substantially similar to those reported by the Veteran through the January 4, 2006 depression questionnaire. As such, viewing all evidence in the light most favorable to the Veteran, the Board finds the Veteran's lay report of symptomatology, in light of the subsequent VA examination, to be sufficient evidence that the increase in severity was factually ascertainable on January 4, 2006.

As such, the Board finds that an effective date of January 4, 2006 for the 70 percent evaluation of the Veteran's service-connected major depressive disorder is warranted. However, as an increase is not factually ascertainable prior to January 4, 2006, no effective date earlier than January 4, 2006 can be granted.


ORDER

An effective date of January 4, 2006, but no earlier, for the award of a 70 percent rating for major depressive disorder is granted.

REMAND

Unfortunately, the April 2016 VA examination did not substantially comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The May 2015 Board remand specified that the VA examiner was to delineate all symptomatology associated with the Veteran's hearing loss. In June 2005 the Veteran stated that he sometimes loses hearing in one ear. However, the VA examiner failed to speak to whether such symptomatology was associated with the Veteran's service-connected hearing loss, and to any current functional effect of such symptomatology. As such, the case must be remanded for additional development. Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion addressing the etiology of the Veteran's hearing loss from the examiner who provided the April 2016 audiological examination. If that examiner is no longer available, forward the request to a similarly qualified examiner. If deemed necessary, afford the Veteran a VA audiological examination. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.
 
Based on the results of the April 2016 audiological examination, any in-person examination if one is conducted, and his/her review of the Veteran's entire VBMS electronic claims file, the examiner must answer the following questions: 

a) Is the recurrent, temporary, total hearing loss in one ear, as reported by the Veteran in June 2005, related to his service-connected bilateral hearing loss?

b) If so, describe in detail the presence or absence and the extent of any functional loss due to such episodes of temporary hearing loss.

A complete, well-reasoned rationale must be provided for any opinion offered. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


